COLER, Justice
(dissenting).
I do not agree with the language of the majority opinion which places what I believe to be an over-emphasis on certain statutes relating to the duty of county commissioners to reduce their actions to writing. Must all contractors make sure the board has complied with the law before they proceed? I think not.
SDCL 53-8-1 states “[a]ll contracts may be oral except such as are specifically required by statute to be in writing.” SDCL 31-14-24 does not mandate a written contract but says that the board of county commissioners may enter into a contract, and the acts of the county commissioners and their representatives certainly lead the respondent in this action to rely upon the representations that the county and state officials made to him that he had a contract.
*69In respect to nonapproval by the department of transportation, SDCL 31-14-25, I believe there was substantial compliance with the requirements of that statute. The affidavits of various employees of the highway department indicate that they did not enter into a formal written contract but the record discloses that a representative of the then highway department, now department of transportation, was present when the negotiations were made and exigency of the circumstances required an immediate commencement of the work by the contractor. The respondent had been sought out as being the only contractor available by one of the county commissioners, who was concerned with getting that road open to the school bus traffic as he was taking considerable pressure from school district officials.
The state’s attorney in the answer raised, as an affirmative defense, not the statute of frauds as is required to be affirmatively pled under RCP Rule 8(c), but did allege or set forth as an affirmative defense accord and satisfaction, which of course cannot be sustained since the check which was tendered by the county in the amount of $3,386.46 was never accepted by respondent who insisted upon payment of his full hourly charges for machine work done.
In my view the issues that have been raised on appeal are essentially waived by the position taken by the county in the first instance. Within the record it appears that there was no quarrel with either the fact of an emergency existing or the fact that a contract existed but only as to what the fair and reasonable value of the services rendered should be found to be. I believe that the findings of the trial court are adequately supported in the record and that the judgment should be affirmed.